DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment received on July 2, 2019 is acknowledged.  Claims 1-14 are pending.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed September 25, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Specification
The disclosure is objected to because of the following informalities: the specification is not presented with the appropriate section headings.  See below.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are rejected as the phrase “optionally one or more additives” of claim 1 is vague and indefinite as to the scope of what the optional one or more additives encompass.  An additive can be nearly anything beyond those components recited in claim  1 and it is unclear as to what the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.  The term “additive” can be interpreted in such a way that it is not clear what is covered by the term in claim 1 and  would be indefinite (e.g., because there is more than one reasonable interpretation of what additive(s) are included in the claim).  The language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim with respect to the optional at least one additive  so as to understand how to avoid infringement.  The focus during the examination of claims for compliance with the requirement for definiteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is whether the claim meets the threshold requirements of clarity and precision.  The phrase “at least one additive” does not meet the requirements for clarity and precision since the scope of what could be construed as at least one additive is not necessarily limited to the at least one additive of the instant invention.  Applicant is advised to incorporate claim 12 into claim 1 to overcome the indefinite rejection or remove the optional additive from claim 1 and modify claim 12 to recite the additives in accordance with removing component (iv) from claim 1.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claims 13 and 14 are directed to an electrochemical cell but only recites the electrolyte component of an electrochemical cell.  The claimed invention is missing essential elements of any electrochemical cell in according with the instant invention.  Notably, the claims are missing an anode, a cathode along with the claimed electrolyte.  Applicant is advised to amend claims 13 and 14 to include an anode and cathode to overcome this rejection.
Allowable Subject Matter
Claim 1 (and claims 2-12 and 14) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the electrolyte of at least claim 1 including the at least one aprotic organic solvent, at least one conducting salt and at least one pyridine-SO3 complex of formula (I) wherein R is selected independently at each occurrence from the genus recited therein.  The Examiner agrees with the invention and with the Written Opinion of the corresponding PCT application which stated that the closest prior art of record (WO 99/28987 A1 and WO 2013/149073A1) both teach of pyridine-SO3 complexes but these complexes are not substituted, much less substituted in the manner recited in claim 1.  In addition, while the cited Bourne reference teaches of a substituted pyridine-SO3 complex, as indicated in the same Written Opinion, the electrolyte therein is an aqueous electrolyte and not to an electrolyte comprising at least one aprotic solvent. Furthermore, the Bourne reference does not appear to teach of the same genus of substituents as recited in claim 1.
Claim 14, dependent upon claim 1, but currently rejected under 35 U.S.C. 112b, would also be allowable for the same reasons discussed above upon remedying the deficiencies of claim 14 discussed in the 112 rejection above.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the electrochemical cell of claim 13 comprising a pyridine-SO3 complex of formula (I) wherein R is selected independently at each occurrence from the genus recited therein.  The Examiner agrees with the invention and with the Written Opinion of the corresponding PCT application which stated that the closest prior art of record (WO 99/28987 A1 and WO 2013/149073A1) both teach of pyridine-SO3 complexes but these complexes are not substituted, much less substituted in the manner recited in claim 13.  In addition, while the cited Bourne reference teaches of a substituted pyridine-SO3 complex, as indicated in the same Written Opinion, the electrolyte therein is an aqueous electrolyte and not to an electrolyte comprising at least one aprotic solvent. Furthermore, the Bourne reference does not appear to teach of the same genus of substituents as recited in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,714,664 discloses of an unsubstituted pyridine-SO3 (see Example 1, compound 5) but, like the other references of record to such, does not teach, suggest or obviate modifying the formula with R group substituents as recited in at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725